Citation Nr: 9917480	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970, in addition to being a Member of the Florida 
National Guard from 1982 to 1990.  He did not have active 
duty while in the Guard, and the verification of periods of 
active or inactive duty for training is not necessary, as the 
contentions in this case are that both disorders at issue 
started during the period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for, 
among other things, a low back disability and bronchial 
asthma.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's available service medical records do not 
contain any complaints, findings, or diagnoses of a chronic 
low back disability or of bronchial asthma.

3.  A chronic low back disability and bronchial asthma were 
not established until many years after service and have not 
been shown to be related to service or any occurrence or 
event therein.



CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).

2.  Bronchial asthma was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  His evidentiary assertions are presumed 
credible for the purposes of this determination.  Further, he 
has not alleged nor does the evidence show that any records 
of probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
Specifically, it appears that some of the veteran's service 
medical records, particularly those concerning his period of 
duty in Vietnam, are lost.  The Board is mindful that in a 
case, such as this one where service medical records have 
been lost, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
Board finds that every attempt has been made to associate 
service records with the claims file and that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA), but only from 
injury during inactive duty training (INACDUTA).  38 U.S.C.A. 
§§ 101(24), 106, 1131, 1137, 5107 (West 1991 & West 1999);  
38 C.F.R. § 3.303 (1998).  It is again noted, however, that 
there is no allegation in this case that either of the 
disorders at issue had its onset during ACDUTRA or INACDUTA.

As discussed in detail below, based on the evidence of record 
and the applicable laws and regulations set forth above, the 
Board finds that the veteran did not have a chronic back 
disability or bronchial asthma during service.  Further, 
despite his contentions to the contrary, the evidence does 
not support a finding of a low back disorder or bronchial 
asthma until many years after service separation.  Thus, the 
multi-year gap between separation from service and treatment 
in this case fails to satisfy the continuity of 
symptomatology required to support the claims for entitlement 
to service connection.  

I.  Entitlement to Service Connection for a Low Back 
Disability

The veteran asserts, in essence, that he aggravated a pre-
existing back injury during a period of service in Vietnam.  
Medical evidence on file indicates that the veteran was 
treated before service, in July 1964, for a fracture of L1-
L2.  Post-service, in June 1970 he had injury to the cervical 
spine.  He had residual symptoms of occasional weakness in 
the right hand, which was transient in character.  In 
December 1967, he was inducted into active duty.  

     A.  Factual Background

A review of the veteran's service medical records, which are 
incomplete and do not include medical records from the 
veteran's period of duty in Southeast Asia, reveals no 
complaints, symptomatology, or findings of a back injury.  
The October 1969 separation examination report demonstrates a 
normal clinical evaluation of the veteran's spine.  In 
addition, there is no indication of any inservice history of 
a back injury.  In the separation Report of Medical History, 
the veteran self-reported back trouble but the examining 
physician noted a history of fractured vertebra, the pre-
service injury.  There was no mention made of any in-service 
back injury or symptomatology.  It is noted that the 
appellant was in Vietnam for slightly over a year, and that 
he has been awarded a Combat Infantry Badge.

The veteran was separated from active duty in early 1970 and 
enlisted in the Florida National Guard in December 1982.  In 
an October 1982 Report of Medical History, the veteran denied 
recurrent back pain.  In November 1983, he was treated for a 
one-day history of low back pain after working with heavy 
equipment.  A history of an automobile accident many years 
previously was noted with prior chiropractic care.  He 
apparently filed a Workers Compensation Claim in November 
1983 and indicated that he had been unloading a hydraulic 
hose manufacturing machine and hurt his back.  This was in 
the course of civilian employment.

A private chiropractic note dated in April 1985 indicates 
that the veteran was seen in his second visit and was able to 
return to work but would be limited in lifting and bending.  
An insurance claim shows that the veteran was treated on 
April 18, 1985, for an affection of the sacroiliac joint, 
sciatica, and vertebral subluxation of L4-L5 with spinal 
manipulation and physical therapy.

National Guard medical records reveal that the veteran was 
treated for chest pain in August 1987.  When questioned about 
past medical history, he related that he had a "slipped 
disc" around 1983 and was treated by a chiropractic 
physician.  An August 1987 National Guard periodic 
examination was negative for spinal or other musculoskeletal 
disorders.  However, in a Report of Medical History dated in 
August 1987, the veteran reported a history of, among several 
things, recurrent back pain.  Apparently when questioned by 
the examining physician, the veteran noted that he had 
recurrent back pain since 1985 secondary to a civilian 
industrial accident and had been treated by a chiropractor.  
He reported occasional minor back pain but no back treatment 
since 1985.  

In May 1996, the veteran filed a claim for the residuals of a 
claimed in-service back injury.  He maintained that he 
received treatment for his back in June 1968 when his back 
went out after lifting sandbags after a mortar attack, in 
August 1968 when his back was aggravated from repelling 
training, and in October 1968 when his back popped causing 
him severe pain and requiring treatment at a medi-vac unit.  
He also reported a pre-service automobile accident where he 
was told he had a broken back and was in traction for several 
days and recuperated for over a year.  

At a personal hearing in August 1997, the veteran testified 
that he had fractured four vertebra in the lumbar region in 
October 1964, prior to entering into service.  He was drafted 
in December 1967 and had a couple problems with his back 
during basic training but did not require hospitalization.  
He stated that he injured his back while he was in Vietnam 
and was treated at a hospital in Long Binh for several days 
with massage, bedrest, heating pads, and pain medication.  He 
indicated that he was placed on limited duty and was not 
permitted to bend, lift, carry, or walk far distances.  He 
reported two other incidents of back injury but was not 
hospitalized.  It was noted that there were virtually no 
service medical records available and none for the period of 
duty in Vietnam.  

After service, he reflected that his back continued to bother 
him and he was treated by chiropractors as early as 1972.  In 
1981 or 1982, he sought treatment and was told there was 
nothing wrong with his back.  He had been seen at the VA 
outpatient clinic since 1992 or 1993 but had not received 
treatment for about two years and other doctors prior to that 
time.  He was told in 1985 or 1986 that he had substantial 
damage to his back from previous injuries.  He observed that 
he received treatment after service but none of those records 
were available.  

     B.  Legal Analysis

First, the Board notes that the evidence is uncontroverted 
that the veteran experienced an injury to his back prior to 
service; however, it appears that he had minimal to no 
residual back problems from the accident prior to service.  
As noted, there are few service medical records associated 
with the claims file.  Nonetheless, notwithstanding the lack 
of medical records for the veteran's period of duty in 
Vietnam, a separation examination report dated in October 
1969, within months of his returning from Vietnam, failed to 
indicate any injury to the low back or any low back 
complaints of any kind.  Further, although the veteran self-
reported back trouble on the separation Report of Medical 
History, a follow-up inquiry by the examining physician 
indicated that the veteran related the pre-service history of 
fractured vertebra and was, in fact, not referring to an in-
service injury.  

Moreover, the Board notes that the veteran sought treatment 
on several occasions in the mid-1980s for a low back 
disorder.  However, at no time during treatment did he relate 
his low back problems to active duty service nor did any of 
the medical examiners attribute his low back pathology to 
active duty service.  Specifically, in November 1983 he was 
treated for back pain after an industrial accident.  In April 
1985, he was treated for sciatica and vertebral subluxation 
but no mention was made regarding a connection to active 
duty.  In August 1987, he indicated that he had slipped a 
disc in 1983 and later reported recurrent back pain since 
1985 secondary to a civilian industrial accident.  The first 
mention of a back disorder related to service was the 
veteran's claim filed in May 1996, over 25 years after 
service separation.  Thus, the clinical evidence of records 
fails to show that the veteran's low back disorder has been 
chronically present since service separation.

In addition, the Board has considered the veteran's 
contention that his in-service injuries aggravated a pre-
existing back disorder.  Generally, a pre-existing injury or 
disease will be considered to have been aggravated by service 
where there is an increase in the disability during service, 
unless there is a specific finding that the increase is due 
to the natural progression of the disease.  38 U.S.C.A. § 
1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1998).  In 
this case, the evidence fails to show that there was an 
increase in the veteran's back disability during service as 
evidenced by an October 1969 separation examination report 
showing a normal clinical evaluation of the veteran's spine.  
Furthermore, as noted above, there was no mention made of any 
in-service back injury or symptomatology associated with the 
claims file until the veteran filed his claim in 1996.  
Because there was no increase in the pre-service back 
disorder, aggravation may not be conceded.

Next, the Board makes particular note of the intervening back 
injuries in 1983 and 1985.  Particularly, there is no mention 
of post-service back pathology until 1983, at the time when 
the veteran was treated for low back pain after unloading a 
hydraulic hose manufacturing machine and injuring his back.  
He again injured his back in 1985, apparently in some sort of 
industrial accident.  When he sought treatment for an 
unrelated medical problem in 1987, he indicated a history of 
a slipped disc in 1983.  Also in 1987, as part of a separate 
National Guard medical examination, he reported a history of 
back pain since a civilian industrial accident in 1985.  
Thus, the medical records of evidence do not describe any 
back injury or residuals thereof prior to 1983, which is 
further supported by the veteran's own reported history, 
given in conjunction with necessary medical treatment, and is 
therefore highly probative.  

Moreover, even assuming that the veteran experienced episodes 
of low back problems in service, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) has held that 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  That is, a veteran seeking service connection by 
aggravation is not entitled to a presumption of aggravation 
in service, where there was temporary worsening of symptoms 
but the condition itself did not worsen.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  As noted above, there is no 
evidence that the veteran's pre-existing back disorder 
underwent a permanent worsening as a result of active duty as 
evidenced by the lack of medical treatment for many years 
after service separation.  Therefore, the Board concludes 
that entitlement to service connection is not warranted.

Finally, in entering this decision, the Board has considered 
the provisions of 38 U.S.C.A. § 1154(b) as it pertains to 
combat veterans.  In this case, in view of the lack of 
continuing back pathology after service, the veteran's 
statements concerning back problems in Vietnam (to the extent 
they were sustained in combat), are not sufficient to 
establish service connection.  The presumption that accrues 
under this provision is not sufficient to establish service 
connection where the disorder is not otherwise shown to be 
related in any way to service.

II.  Entitlement to Service Connection for Bronchial Asthma

The veteran asserts, in essence, that he was treated on 
several occasions for bronchial problems during service, 
including treatment in Vietnam, and should be service-
connected therefor.  

     A.  Factual Background

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of bronchial asthma.  
In a September 1969 dental questionnaire, the veteran denied 
having a history of asthma, hay fever, or any sinus 
condition.  The October 1969 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
lungs and chest.  In addition, there is no indication of any 
inservice history of asthmatic symptomatology.  In the Report 
of Medical History at the time of separation, the veteran 
self-reported that he did not have and had never had asthma.  

In an October 1982 Report of Medical History for enlistment 
in the National Guard, the veteran denied that he had or had 
ever had asthma.  In March 1984, the veteran sought treatment 
for sore throat and congestion.  He was noted to have 
expiratory wheezes on the right and was diagnosed with 
bronchitis.  In early August 1987, the veteran sought 
treatment for chest pain, and a 21 hour history of shortness 
of breath with wheezing.  The clinical assessment was 
bronchitis with bronchospasm and chest wall pain.  He was 
discharged but sought treatment two days later for chest pain 
and shortness of breath.  At that time, he gave a three to 
four year history of "bronchial problems."  He was 
discharged on a Proventil inhaler and Theo-Dur and instructed 
to return to the clinic the following morning.  

A National Guard periodic examination report dated in mid-
August 1987 reveals a normal clinical evaluation of the 
veteran's lungs and chest.  In a Report of Medical History 
dated in August 1987, the veteran self-reported a history of 
asthma and was noted to be on an Albuterol inhaler for 
bronchial asthma.  When questioned by the physician, he 
apparently indicated that he had been treated for shortness 
of breath, asthma, and pressure in the chest in 1984 and was 
currently using a bronchial inhaler.  In an August 1995 
letter, the veteran's cardiologist related that the veteran 
had a ten year history of asthma.  In May 1996, the veteran 
filed a claim for bronchial asthma and maintained that the 
disorder developed during active duty service.

At his personal hearing, the veteran testified that he was 
treated at Ft. Jackson, Ft. Belvoir, and in Vietnam for upper 
respiratory and bronchial problems with Primatene Mist and 
Codeine.  He was never hospitalized with the disorder.  After 
service, he self-medicated with over-the-counter medications.  
In the mid-1980s, he was treated for bronchitis and symptoms 
of asthma.  

     B.  Legal Analysis

First, the Board finds that there is no evidence that the 
veteran had bronchial asthma during service, or for many 
years after service.  Specifically, the October 1969 
separation examination report indicates a normal clinical 
evaluation of the veteran's lungs.  Further, at the time of 
service separation, the veteran self-reported that he did not 
have and had never had asthma.  Similarly, when he enlisted 
in the National Guard in 1982, he denied that he had or had 
ever had asthma.  The first report of treatment for 
bronchitis was 1984, fourteen years after service separation.  
Although he was not actually diagnosed with asthma, he was 
noted to have expiratory wheezes.  In August 1987, while 
being treated for chest pain and shortness of breath, he was 
placed on a Proventil inhaler and prescribed Theo-Dur.  

Since 1987, the veteran has related a history of asthma; 
however, when questioned, he had indicated that he had been 
treated for asthma since 1984.  Accordingly, based on the 
veteran's own statements to treating physicians, he was not 
diagnosed with asthma until 1984, at the earliest.  This is 
further supported by a 1995 statement from the veteran's 
cardiologist, who indicated that the veteran had a ten year 
history of asthma, essentially dating the disorder to the 
mid-1980s, well over 10 years after service separation.  
Thus, there is no evidence that he developed bronchial asthma 
during his period of active duty service.

With respect to both claims, the Board has also considered 
the veteran's statements that he has had a low back disorder 
and bronchial asthma since separation from service in 1970.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  In addition, as noted above, the provisions of 
38 U.S.C.A. § 1154(b) have been considered.  His assertions 
are not deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of a low back disorder or bronchial asthma until many years 
after service.  He lacks the medical expertise to offer an 
opinion as to the existence of the disabilities, as well as 
to medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for a low back disorder or bronchial asthma.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed disabilities were incurred in or 
aggravated by service.  Clearly, the preponderance of the 
evidence is against the claims.  Thus, the Board concludes 
that the veteran's claims for service connection for a low 
back disorder and for bronchial asthma are denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for bronchial asthma is 
denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

